Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00202-CR

                                      James Ernest WALLACE,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4515
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 16, 2013

AFFIRMED

           In a single issue on appeal, James Ernest Wallace contends that the evidence was

insufficient to support the trial court’s assessment of attorney’s fees as court costs. We affirm the

trial court’s judgment.

                                            BACKGROUND

           After Wallace pled “true” to the State’s third motion to revoke community supervision, the

trial court sentenced Wallace to two years’ imprisonment and assessed a fine of $1,500 and court
                                                                                         04-13-00202-CR


costs of $314. Thereafter, the State supplemented the court’s record to include a certified bill of

cost.

                                              STANDARD OF REVIEW

           The imposition of court costs under TEX. CODE CRIM. PROC. art. 103.001 is a criminal law

matter reviewable on direct appeal. Armstrong v. State, 340 S.W.3d 759, 766 (Tex. Crim. App.

2011). “Sufficiency of the evidence is measured by viewing all of the record evidence in the light

most favorable to the verdict.” Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010). No

objection is required to preserve a trial court’s alleged error in ordering reimbursement of court

costs. Id. at 556.

                                                     DISCUSSION

           Wallace argues that the trial court erred in ordering the reimbursement of court-appointed

attorney’s fees because he is indigent and there was no material change in his financial situation.

However, the trial court’s order and the certified bill of cost reflect that Wallace was not ordered

to reimburse attorney’s fees. Rather, Wallace was ordered to pay a total $314 in miscellaneous

administrative fees and court costs. 1 See TEX. CODE CRIM. PROC. art. 103.001 (West 2006); TEX.

GOV’T CODE ANN. §§ 102.021, .041 (West 2013).

           Moreover, Wallace cites no authority to support his contention that a trial court errs, after

the conclusion of the trial, in ordering an indigent defendant to reimburse court costs and fees

unrelated to the providing of legal services. Article 26.05(g) of the Texas Code of Criminal

Procedure does require a trial court to determine whether a defendant has “the financial resources

that enable him to offset in whole or in part the costs of the legal services provided” before ordering

repayment of such costs. Mayer, 309 S.W.3d at 556. However, Article 26.05(g) only applies to



1
    The bill of cost includes $0.00 for “Appointed Atty.”

                                                            -2-
                                                                                     04-13-00202-CR


the costs of “legal services” provided, such as the cost of a court-appointed attorney. Owen v.

State, 352 S.W.3d 542, 546 (Tex. App.—Amarillo 2011, no pet.). Article 26.05(g) does not require

a similar determination when a trial court is assessing miscellaneous court costs and fees unrelated

to the providing of legal services. See In re Daniel, 396 S.W.3d 545, 549–50 (Tex. Crim. App.

2013) (ordering the Bexar County District Clerk to delete attorney’s fees from bill of costs where

there was no finding that indigent defendant had the ability to pay but leaving intact other court

costs); Coronel v. State, No. 05-12-00493-CR, __ S.W.3d __ , 2013 WL 3874446, at*5 (Tex.

App.—Dallas Jul. 29, 2013, no pet.) (noting that unlike Article 26.05(g), statutes requiring

imposition of costs make no reference to a defendant’s ability to pay); Allen v. State, No. 06-12-

00166-CR, __ S.W.3d __ , 2013 WL 1316965, at*1–4 (Tex. App.—Texarkana Apr. 3, 2013, no

pet.) (due process does not prohibit a court from assessing court costs against indigent defendant

after trial court proceedings have concluded); Vaughn v. State, No. 13-11-00649-CR, 2012 WL
2864400, at*2 (Tex. App.—Corpus Christi Jul. 12, 2012, no pet.) (mem. op., not designated for

publication) (listing cases where courts assessed court costs against indigent defendants).

Therefore, the trial court was not required to consider Wallace’s ability to pay when it ordered

reimbursement of the court costs and fees at issue in this case.

                                           CONCLUSION

       Because Wallace has failed to show that the trial court erred in ordering him to reimburse

$314 in court costs and fees, the judgment is affirmed.

                                                  Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                -3-